DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Note
Examiner notes that Claims 1-18 are identified in the claims as canceled whereas claims 17 and 18 are still pending.  Correction of the canceled claims is required. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2021 has been entered.
 Claims 17-23 are pending.  
Claim 17 has been amended.
Claims 1-16 have been canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 17, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bittner et al. (US 2004/0054044) in view of Beele (US 2010/0098550 A1).
Regarding claims 17, 19 and 20, Bittner teaches a metallic surface such as zinc [0009] and teaches in particular galvanized steel sheets [0033] and cold rolled steel [0089] with a conversion [0039] coating comprising hexafluoro complexes (comprising fluorine) and preferably zirconium oxide [0045] and at least one lacquer like (paint) coating layer including a primer and at least one topcoat applied on the conversion coating [0064].  Bittner teaches the conversion [0039] coating may be applied on top of an alkali passivation layer based on Co-Fe cations [0063].
Bittner does not expressly teach the Co-Fe ion passivation layer as phosphate free and silicate-free and does not expressly teach the article as having better resistance to cyclical corrosion than a comparative metal article without the Co-Fe layer.
However, Bittner does not indicate any phosphate in the Co-Fe layer [0063].  Also, Beele teaches a layer of a platinum modified aluminide such as PtMAI on a metal base body wherein M designates the metals iron (Fe) or nickel (Ni) or cobalt (Co) or combinations of these metals, wherein the layer is produced by means of a physical deposition from the vapor phase and thus contains no phosphates or silicates and is therefore phosphate- and silicate-free.  Beele teaches the layer provides very good hot corrosion resistance and hot oxidation resistance. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the PtMAI layer of Beele where M comprises at least Fe and Co to provide a passivation layer comprising 
Regarding the article as having better resistance to cyclical corrosion than a comparative metal article without the Co-Fe layer.  Because the article has the same structure and the layers have the instant claimed composition and because Beele teaches the layer comprising Co and Fe provides enhanced corrosion resistance, the article would necessarily meet the limitation of having better resistance to cyclical corrosion than a comparative metal article without the Co-Fe layer.  Please note, claim 20 includes product by process language.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bittner et al. (US 2004/0054044) in view of Beele (US 2010/0098550 A1) in view of Meisenburg et al (US2002/0198314 A1).
Regarding claim 18, Bittner in view of Beele teaches all of the limitations of claim 17 as set forth above.
Bittner in view of Beele does not expressly teach the fourth layer as an electrodeposition paint with at least one primer and basecoat applied to the fourth layer and a clearcoat paint applied to the primer or basecoat layer.
However Bittner teaches the coated metal article may be used for a vehicle body [0073] and Meisenburg teaches a multicolor and/or effect paint system for automotive finishes to produce a multicoat paint system comprising, above one another on a metal bodywork panel, an electrodeposition coat, a surface coat or anti-stone-chip primer coat, and a multicoat color and/or effect paint system composed of a color and/or effect basecoat and at least one clearcoat [0001]. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to use the coating system of Meisenburg in place of the lacquer system of Bittner in order to provide a multicolor and/or effect paint system for automotive finishes.
Claims 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bittner et al. (US 2004/0054044) in view of Beele (US 2010/0098550 A1) further in view of Inbe et al (US 2010/0170594 A1).
Regarding claims 21-23, Bittner teaches a metallic surface such as zinc [0009] and teaches in particular galvanized steel sheets [0033] and cold rolled steel [0089] with 
Bittner does not expressly teach the Co-Fe ion passivation layer as phosphate- free and silicate-free.  Bittner does not teach that the conversion coating layer contains no polymer and does not expressly teach the article as having better resistance to cyclical corrosion than a comparative metal article without the Co-Fe layer.
However, Bittner teaches the zirconia layer as preferably free from phosphorous-containing compounds and does not indicate any phosphate in the Co-Fe layer [0063].  Also, Beele teaches a layer of a platinum modified aluminide such as PtMAI on a metal base body wherein M designates the metals iron (Fe) or nickel (Ni) or cobalt (Co) or combinations of these metals, wherein the layer is produced by means of a physical deposition from the vapor phase and thus contains no phosphates or silicates and is therefore phosphate and silicate free.  Beele teaches the layer provides very good hot corrosion resistance and hot oxidation resistance. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the PtMAI layer of Beele where M comprises at least Fe and Co to provide a passivation layer comprising both Fe and Co that provides very good hot corrosion resistance and hot oxidation resistance in order to protect the metal body of Bittner from hot corrosion and oxidation conditions.  Additionally, Inbe teaches a zirconium oxide conversion coating containing and oxide of zirconium and a fluoride 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the PtMAI layer of Beele where M comprises at least Fe and Co to provide a passivation layer comprising both Fe and Co that provides very good hot corrosion resistance and hot oxidation resistance in order to protect the metal body of Bittner from hot corrosion and oxidation conditions.  Additionally, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the zirconia layer of Bittner with the zirconia conversion coating of Inbe to provide a coating that is particularly good when used on steel plates and results in a more uniform coating.
Regarding the article as having better resistance to cyclical corrosion than a comparative metal article without the Co-Fe layer.  Because the article has the same structure and the layers have the instant claimed composition and because Beele teaches the layer comprising Co and Fe provides enhanced corrosion resistance, the article would necessarily meet the limitation of having better resistance to cyclical corrosion than a comparative metal article without the Co-Fe layer.  Please note, claim 23 includes product by process language.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is 

Response to Arguments
Applicant's arguments filed 1/6/2021 have been fully considered. 
Applicant’s arguments regarding the rejections under 35 USC 112(b) are indeed considered persuasive in view of the clarification and the rejections have in fact been withdrawn.  Regarding the rejections under 35 U.S.C 112 (a), after further consideration of Applicant’s disclosure in particular Table 3, it is determined that there is sufficient support for the exclusion of a polymer in that the total of the components of the zirconium oxide conversion coating composition in the example add up to 100 percent of the coating and do not include a polymer.  Applicant’s arguments are therefore persuasive and the rejection under 35 USC 112 (a) is withdrawn.  
  Applicant argues with respect to the rejections under 35 USC 103 that The Office's assessment of the content of the Bittner and Beale falls short of a consideration of both references as a whole because it overlooks very pertinent disclosure in Beele that would have led the skilled person not to modify Bittner with Beele as proposed in the rejection. Applicant argues it would not have been obvious to combine the Co-Fe 
Applicant’s argument is still not found convincing because when viewing the evidence as a whole, although Beele does use high temperature PVD in the examples, Beele also clearly teaches that “other ways of carrying out the process are also possible”, that deposition methods that do not require such temperatures such as CVD [0012], or any PVD methods [0034] “are known sufficiently to the person averagely skilled in the art” [0034] and may be used to provide such a coating.  Additionally, as admitted by applicant, one of ordinary skill would understand such temperatures are not beneficial to the particular substrate and would in this case turn to other available PVD methods that do not require such high temperatures to provide the coating such as those that can be performed at temperatures as low as 250˚C or even as low as 70 ˚C as evidenced by:  (https://www.ionbond.com/technology/pvd/#:~:text=The typical process temperature for, expected behavior in the application.).  It is also noted that the claims are article claims not process claims and therefore it is the layer itself not the 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043.  The examiner can normally be reached on M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/E.D.I./Examiner, Art Unit 1784      

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784